 


109 HCON 251 IH: Regarding the awarding of contracts with respect to the recovery from the devastation caused by Hurricane Katrina and Hurricane Rita.
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 251 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Bachus (for himself, Mr. Moore of Kansas, Mrs. Tauscher, and Mr. Wilson of South Carolina) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Regarding the awarding of contracts with respect to the recovery from the devastation caused by Hurricane Katrina and Hurricane Rita. 
 
 
That the head of a Federal agency may only enter into a contract with respect to the recovery from the devastation caused by Hurricane Katrina and Hurricane Rita after an open and fair bidding process and may not alter such contracts so as to circumvent the purpose of the open and fair bidding process through the use of change orders or otherwise. 
 
